Citation Nr: 0113046	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-13 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound to the right 
index finger.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from October 1960 to 
August 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which granted service connection for residuals of 
a gunshot wound to the right index finger, rated 10 percent 
disabling, effective September 22, 1999.

In connection with this appeal, the veteran requested a 
personal hearing before a Member of the Board at the RO.  He 
withdrew his hearing request in July 2000.  Accordingly, the 
Board will proceed with consideration of the veteran's claim 
based on the evidence of record, as he has requested.

By latter dated in June 2000, the veteran indicated that he 
is suffering from psychological problems secondary to his in-
service injury.  As this issue has not been procedurally 
developed, the Board is referring it to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

Residuals of a gunshot wound to the veteran's right index 
finger consist of semi-ankylosis, pain, reduced range of 
motion, arthritis, and effective loss of use of that finger.

CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent and no 
more for residuals of a gunshot wound to the right index 
finger have been met for the entire appeal period.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 
4.59, 4.69, 4.71a, Codes 5153 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require an evaluation of the complete medical history of the 
veteran's condition.

When there is a question as to which of two evaluations shall 
be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2000).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  The Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  
Evaluation of injury includes consideration of resulting 
impairment to the muscles, bones, joints and/or nerves, as 
well as the deeper structures and residual symptomatic 
scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53, 4.54. 4.56 (2000).

For VA rating purposes a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  Handedness for the purpose of a dominant rating 
will be determined by the evidence of record, or by testing 
on VA examination.  Only one hand shall be considered 
dominant. 38 C.F.R. § 4.69.

38 C.F.R. § 4.56 provides, in pertinent part, as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

In pertinent part, 38 C.F.R. § 4.55 (2000), is as follows:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (Codes 5301 
through 5306); 3 muscle groups for the forearm and hand 
(Codes 5307 through 5309); 3 muscle groups for the foot and 
leg (Codes 5310 through 5312); 6 muscle groups for the pelvic 
girdle and thigh (Codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (Codes 5319 through 5323).

Code 5307 (2000) pertains to Muscle Group VII.  Such includes 
the muscles arising from the internal condyle of the humerus 
(the flexors of the carpus and long flexors of fingers and 
thumb, and the pronator muscles), and controls wrist and 
finger flexion.  With respect to the minor extremity, slight 
disability is assigned a zero percent evaluation.  Moderate 
impairment warrants a 10 percent rating.  Moderately severe 
damage warrants assignment of a 20 percent rating, and, 
severe impairment warrants assignment of a 30 percent rating.

Code 5308 provides for a maximum 20 percent rating for 
impairment of nondominant Muscle Group VIII, concerning 
wrist, fingers and thumb extension and thumb abduction.

Code 5309 pertains to Muscle Group IX, involving the function 
of the forearm muscles in grasping movements, supplemented by 
the intrinsic muscles in delicate manipulative movements.

A Note in the Schedule sets out that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc, and that injuries to the hand should be rated 
based on limitation of motion, with a minimum assignment of 
10 percent.  38 C.F.R. § 4.73, Note.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

Under the laws administered by VA, orthopedic disabilities of 
the wrist and hand are rated under 38 C.F.R. § 4.71a, Codes 
5214 through 5227 (2000).

Major hand, minor hand, favorable, or unfavorable ankylosis 
of the index finger is assigned a 10 percent rating.  
38 C.F.R. § 4.71a, Code 5225.  An associated Note indicates 
that extremely unfavorable ankylosis will be rated as 
amputation under Codes 5152 through 5156.  38 C.F.R. § 4.71a, 
Codes 5224 to 5227, Note (2000).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Amputation of the index finger with metacarpal resection 
(more than one half the bone lost) is assigned a 30 percent 
rating with major hand involvement and 20 percent with minor 
hand involvement.  Without metacarpal resection, at the 
proximal interphalangeal joint or proximal thereto, a 20 
percent rating is assigned in both major and minor cases.  
38 C.F.R. § 4.71a, Code 5153.

38 C.F.R. § 4.71a, Code 5010 (2000) applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable, under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted where arthritis is shown by x-ray and where 
limitation of motion is objectively confirmed by evidence of 
swelling, muscle spasm, or painful motion.  38 C.F.R. § 
4.71a, Code 5003.

38 C.F.R. § 4.118, Codes 7803, 7804 and 7805 (2000) pertain 
to scars.  A 10 percent rating is warranted for superficial, 
poorly nourished scars with repeated ulceration under Code 
7803.  Code 7804 provides that a 10 percent disability 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part. 38 C.F.R. § 4.118.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  However, the Court has held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Also, consideration of functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  The term 
"incomplete paralysis" indicates impairment of function of a 
degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  38 C.F.R. § 
4.124a, Note.  Neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated on 
the scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete, paralysis.  The maximum 
rating for neuritis not characterized by organic changes will 
be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

As to the upper extremities, Codes 8515, 8615, 8715, 8516, 
8616, 8716 (2000), pertain to neurologic impairment of the 
median and ulnar nerves.

Under 38 C.F.R. § 4.124a, Code 8515, where there is complete 
paralysis of the median nerve with the nondominant hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 60 percent rating is warranted.  Incomplete, 
severe paralysis warrants assignment of a 40 percent rating; 
incomplete, moderate paralysis warrants a 20 percent rating, 
and incomplete mild paralysis warrants a 10 percent rating.  
Code 8615 pertains to neuritis and Code 8715 to neuralgia.

The ulnar nerve is evaluated under Code 8516.  Where there is 
complete paralysis of the nondominant hand with the "griffin 
claw" deformity, due to flexor contraction of ring and little 
fingers; marked atrophy in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of the ring and 
little fingers; an inability to spread the fingers (or 
reverse); an inability to adduct the thumb; and weakened 
wrist flexion, assignment of a 50 percent evaluation is 
warranted.  Incomplete, severe paralysis warrants assignment 
of a 30 percent evaluation; incomplete, moderate paralysis 
warrants assignment of a 20 percent rating, and incomplete 
mild paralysis warrants assignment of a 10 percent 
evaluation.  Code 8616 pertains to neuritis and Code 8716 to 
neuralgia 38 C.F.R. § 4.124a.

The assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One code may be more 
appropriate than another based on such factors as the 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).


Factual Background

Service medical records indicate that the veteran sustained a 
gunshot wound to the right index finger in February 1962.  A 
clinical notation in March 1963 indicates that the wound had 
healed but that there was considerable shortening, thickening 
and stiffness of the right index finger, with approximately 
half the normal flexion in the distal joint, limited flexion, 
and extension in the middle and proximal joints.  X-ray 
studies showed a central comminuted defect in the distal 
portion of the proximal phalanx with dorsal angulation of the 
distal fragments.  Radiologic evidence included a fragment of 
bone in the dorsal aspect of the middle joint.

The May 1964 service discharge medical examination report 
indicates that the right index finger had become 1/2 inch 
shorter and that there was loss of motion in the proximal 
interphalangeal joint.

By March 2000 rating decision, he was granted service 
connection for residuals of a gunshot wound to the right 
index finger, rated 10 percent disabling, effective September 
22, 1999.  

In his May 2000 notice of disagreement, he stated that the 
injury caused him to lose the use of the first joint to his 
right index finger.  He stated that he is right handed and 
has trouble using a computer and a 10-key adding machine, 
tools required in his occupation as an accountant.  He stated 
that he must "awkwardly manipulate" his other fingers in 
order to compensate for the loss of use of his right index 
finger.

In a June 2000 statement appended to the VA Form 9, the 
veteran states that his right index finger is a "stub."  As 
a result of his disability, he cannot effectively operate 
equipment.  He also stated that he had arthritis in that 
finger.

On August 2000 fee-basis medical examination, the examining 
physician determined that the veteran was right handed.  The 
right index finger was found to be in semi-flexion, with 
deviation to the right; it was noted that all scars were well 
healed without generalized skin condition.  The examiner 
indicated that the veteran was unable to use his right index 
finger and could only make an incomplete grip due to semi-
ankylosis.  He was able to perform tasks such as fastening 
buttons by using his other fingers.  On examination, there 
was no evidence of heat, redness, swelling, effusion, or 
abnormal drainage.  However, semi-flexion was noted 
associated with pain.  Range of right index finger motion was 
affected by pain.  However, there was no fatigue, weakness, 
incoordination, or lack of endurance.  In addition to semi-
ankylosis, limitation of motion, and pain, the physician 
diagnosed osteoarthritis and gouty arthritis, worsening in 
cold weather.

Analysis

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a, Code 5225, which pertains to ankylosis of 
the index finger.  A 10 percent rating is the highest 
evaluation available under that code.  However, as stated 
above, extremely unfavorable ankylosis can be rated as an 
amputation.  In this case, the veteran describes his right 
index finger as a "stub."  He cannot use that finger and 
has had to compensate by using his remaining fingers.  Such 
subjective complaints have been confirmed objectively on 
examination, which indicates that the right index finger is 
in a state of semi-flexion and cannot be used in the 
performance of tasks requiring the use of the right hand.  
Thus, Code 5153 is more appropriately applied in this case.  
Under 38 C.F.R. § 4.71a, Code 5153, a 20 percent rating is 
warranted.  A higher rating under that code would require 
loss of more than half the bone.  The Board recognizes that 
the veteran can make little use of his right index finger.  
However, it is only semi-ankylosed and is probably of some 
use.  

There is no indication in the record of nerve damage, and the 
veteran does not claim such.  Thus, 38 C.F.R. § 4.124a, Codes 
8515 and 8615, pertaining to neurologic impairment of the 
median and ulnar nerves, do not apply in this instance.

38 C.F.R. § 4.73, Codes 5301 to 5323, pertaining to muscle 
injuries, are not for application in this instance.  The 
competent and probative medical evidence of record does not 
reflect any muscle damage.  Indeed, the August 2000 
examination report clearly indicates that weakness was not 
found.  

He is not entitled to compensation under 38 C.F.R. § 4.118, 
Codes 7803, 7804 and 7805 pertaining to scarring.  The 
competent medical evidence of record reflects scars that are 
well healed.  There is no indication from the examining 
physician or the veteran that any scars are either tender or 
otherwise problematic.

Furthermore, he is not entitled to compensation under 
38 C.F.R. § 4.71a, Codes 5003, 5010.  When limitation of 
motion is involved, as it is here, the above codes mandate a 
rating under the appropriate code or codes for the joint 
involved.  The only instance in which compensation under 
Codes 5003 and 5010 could take place is in situations where 
limitation of motion is noncompensable under the relevant 
code.  See 38 C.F.R. § 4.71a, Code 5003.  This is not the 
situation in this case, as his disability is compensable 
under 38 C.F.R. § 4.71a, Code 5225, under which he was rated 
prior to his present appeal to the Board.  Moreover, a rating 
under Codes 5003 and 5010 would constitute pyramiding as the 
symptomatology contemplated in these codes has already been 
considered when assigning the present rating.  See 38 C.F.R. 
§§ 4.14, 4.71a, Codes 5153, 5225; Esteban, supra.


ORDER

A 20 percent initial rating for service-connected residuals 
of a gunshot wound to the right index finger is granted, 
subject to the law and regulations governing the payment of 
monetary awards.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

